                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,

                 Plaintiff,                       Case No. 19-CR-4045-LTS-KEM

 vs.                                            ORDER CONTINUING TRIAL AND
                                                   EXTENDING NON-TRIAL
 CRISTOBAL FRANCISCO-NICOLAS                         MOTIONS DEALINE
 and AMY FRANCISCO,

                 Defendant.
                                 ____________________


       This matter is before the Court on Defendant Cristobal Francisco-Nicolas’s motion
to continue trial to the December 2019 trial setting (for both Defendants) and a request
to extend the non-trial related motion deadline to November 1, 2019. Doc. 23. The
motion to continue states that additional time is required because counsel awaits discovery
and needs more time to review upon receipt and for plea negotiations and trial
preparations. Doc. 23. There have been no prior continuances; and the Government
does not object to the requested continuance of trial. Doc. 23. Any trial is estimated
at four days.
       The court finds continuing trial for the reasons provided will serve the ends of
justice and outweigh the interests of the public and the defense in a speedy trial.   See 18
U.S.C. § 3161(h)(7)(A).
       IT IS ORDERED the motion to continue and extend the non-trial related motions
deadline (Doc. 23) is granted:
       1.       The trial scheduled for October 7, 2019, at 9:00 a.m., is continued to
December 2, 2019, at 9:00 a.m. for both Defendants (Defendant Cristobal Francisco-
Nicolas and Defendant Amy Francisco); the final pretrial conference hearing scheduled




       Case 5:19-cr-04045-LTS-KEM Document 24 Filed 09/13/19 Page 1 of 2
on October 7, 2019, at 8:30 a.m., is continued (for both Defendants) to December 2,
2019, at 8:30 a.m.1 The requirements and trial-related deadlines established in the trial
management order (Doc. 16) continue to govern with substitution of the new trial date.
       For the reasons stated above, the time from the date of the motion to the time of
trial is excluded for purposes of the Speedy Trial Act.      See 18 U.S.C. § 3161(h)(7)(A).
“[E]xclusions of time attributable to one defendant apply to all codefendants,” United
States v. Arrellano-Garcia, 471 F.3d 897, 900 (8th Cir. 2006)(quoting United States v.
Patterson, 140 F.3d 767, 772 (8th Cir. 1998)).
       2.     The following deadlines are continued to the dates listed:
              November 12, 2019             Notice of intent to plead guilty, status report to
                                            request trial setting, or motion to continue;

              November 19, 2019             Entry of guilty plea;

              November 1, 2019              Non-trial related motions deadline.

       IT IS SO ORDERED this 13th day of September, 2019.



                                                   Kelly K.E. Mahoney
                                                   Chief United States Magistrate Judge
                                                   Northern District of Iowa




1
  Trial is scheduled during this two-week period of the court’s rotating trial schedule. As soon
as the parties determine the case will proceed to trial, they must contact the district judge’s
chambers to schedule a firm trial date.

                                               2




      Case 5:19-cr-04045-LTS-KEM Document 24 Filed 09/13/19 Page 2 of 2
